Citation Nr: 0116247	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a foot injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The veteran requested a hearing before a member of the Board 
at its central office when he submitted his VA Form 9 in 
December 2000.  Although he was advised in advance of the 
scheduled hearing, he failed to report to the hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO denied compensation under the provisions of 
38 U.S.C.A. § 1151 for a foot injury in a February 1996 
rating decision; the veteran did not appeal within one year 
of the decision.

3.  The evidence received since the February 1996 rating is 
either cumulative or redundant or does not bear directly or 
substantially upon the specific matter under consideration 
and is so insignificant as to not warrant reconsideration of 
the merits of the claim on appeal.


CONCLUSION OF LAW

The February 1996 rating decision that denied compensation 
for a foot injury is final; new and material evidence has not 
been submitted to reopen the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
foot injury as the result of VA treatment in May 1983.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for additional disability described 
as a foot injury as a result of treatment provided by the 
Department of Veterans Affairs in May 1983.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In January 1999, the RO 
sent the veteran a letter regarding the evidence necessary to 
reopen his claim.  He was provided a copy of the rating 
decision in December 1999, and a statement of the case in 
March 2000.  The statement of the case discusses the evidence 
of record, the applicable statutory and regulatory law and 
the reasons and bases for the denial of his claim.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The February 1996 rating decision denied the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for a right foot injury because there was no indication of 
any additional disability as a result of the earlier fracture 
of the right fourth metatarsal.  He did not submit a timely 
appeal of the decision.

At the time of the February 1996 rating decision, the 
evidence of record included the veteran's VA treatment 
records which show that he was first seen on May 4, 1983, 
after his involvement in a car accident.  He reported 
complaints of outside right foot pain.  On examination, he 
could move his foot without difficulty and no diagnosis was 
made at the time.  On May 10, 1983 he returned with 
complaints of right foot pain and swelling.  X-ray studies of 
the right foot revealed a fracture of the head of the fourth 
metatarsal.  The toe was in good alignment and he was given 
medication for his discomfort.  

The evidence added to the record since the February 1996 
rating decision includes private treatment records, dated 
from June to July 1983.  The treatment records indicate that 
the veteran continued to have right foot complaints.  A June 
1983 radiology report from Carter County Memorial Hospital 
documented a fracture of the distal 4th metatarsal with 
satisfactory progress towards bony union.  The report further 
showed fairly good alignment and apposition of the digit.  

VA treatment records, dating from September 1998 to February 
2000 were also added to the record.  These treatment records 
show that the veteran requested removal of a piece of glass 
lodged in the skin of his right 5th metatarsal, apparently 
since 1987.  There were no other relevant VA treatment 
records.

Analysis

Since the veteran did not timely appeal the February 1996 
rating decision, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103.  This claim 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the private treatment records submitted 
after the February 1996 rating decision are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The additional records are 
cumulative of the evidence noted in the contemporaneous VA 
treatment records in that they show that the veteran 
experienced right foot pain after fracturing his 4th 
metatarsal bone in May 1983.  Evidence regarding the fracture 
was considered in the February 1996 rating decision.  The 
evidence added since then does not indicate any additional 
disability as a result of VA's 1983 treatment or that the 
veteran received any further treatment for the fracture.  His 
own statements regarding his current right foot disability 
are not probative as he is not shown to have the medical 
expertise sufficient to render an opinion as to what is 
essentially a question of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As the evidence received 
since the February 1996 rating decision to deny compensation 
under the provisions of 38 U.S.C.A. § 1151 for a foot injury 
is not new and material, the claim is not reopened.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a foot injury is not reopened.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 

